I N THE SUPREFILE COURT O F THE STATE O F MONTANA



                                   No.      14481


THE STATE OF MONTANA, U p o n t h e r e l a t i o n
of PROFESSIONAL CONSULTANTS, INCORPORATED,

                           P e t i t i o n e r and A p p e l l a n t ,

          VS.

THE BOARD O F COUNTY COMMISSIONERS O F THE
COUNTY O F RAVALLI e t a l . ,

                           R e s p o n d e n t s and R e s p o n d e n t s .   .
                                                                               <




                                     O R D E R


P E R CURIAM:

          I n t h e above n a m e d cause on page                    on l i n e 8 a t t h e

end of t h e f i r s t paragraph, t h e f o l l o w i n g sentence i s added:

          " P e t i t i o n e r q u a l i f i e s under both tests."

          DATED t h i s *day           of M a r c h , 1 9 7 9 .




                                                   L"           Justices           u
                            No. 14481
        IN THE SUPREME COURT OF THE STATE OF MONTANA




THE STATE OF MONTANA, Upon the relation
of PROFESSIONAL CONSULTANTS, INCORPORATED,

                       Petitioner and Appellant,


THE BOARD OF COUNTY COMMISSIONERS OF THE
COUNTY OF RAVALLI et al.,
                       Respondents and Respondents.


Appeal from:   District Court of the Fourth Judicial District,
               Honorable Edward Dussault, Judge presiding.
Counsel of Record:
    For Appellant:
        James L. Tillotson, Missoula, Montana
    For Respondents:
        Douglas G. Harkin, Hamilton, Montana


                              Submitted on briefs: December 21, 1978
                                          Decided :   MAP   C'   '   ' z75

Filed: F.      .   .
Mr.   J u s t i c e John Conway H a r r i s o n d e l i v e r e d t h e Opinion of
t h e Court.

         Professional Consultants, Inc., petitioned t h e D i s t r i c t
C o u r t , F o u r t h J u d i c i a l D i s t r i c t , R a v a l l i County, f o r a w r i t

o f mandate t o compel t h e c o u n t y commissioners of R a v a l l i

County t o a c t c o n c e r n i n g f i v e minor s u b d i v i s i o n s .             From t h e

d e n i a l of i t s p e t i t i o n , P r o f e s s i o n a l C o n s u l t a n t s , I n c . ,

appeals.
        The s o l e i s s u e b e f o r e t h i s C o u r t i s whether t h e D i s -

t r i c t C o u r t e r r e d i n f i n d i n g t h a t p e t i t i o n e r had no s t a n d i n g
t o maintain t h i s a c t i o n because i t lacked s u f f i c i e n t i n t e r e s t

t o i n i t i a t e and m a i n t a i n t h e l i t i g a t i o n .

        P e t i t i o n e r , Professional Consultants, Inc., i s an

e n g i n e e r i n g s u r v e y g r o u p which was h i r e d t o p l a t s u b d i v i s i o n s

i n R a v a l l i County.          On F e b r u a r y 2 1 , 1978, p e t i t i o n e r sub-

m i t t e d f i v e minor s u b d i v i s i o n s t o t h e R a v a l l i County p l a n -

n i n g board f o r r e v i e w and a p p r o v a l by t h e c o u n t y commis-

s i o n e r s a s r e q u i r e d under s e c t i o n 1 1 - 3 8 6 6 ( 6 ) , R.C.M.           1947,

now s e c t i o n 76-3-609          MCA.       The p l a n n i n g b o a r d approved t h e

p l a t s and s u b m i t t e d t h e i r recommendations t o t h e c o u n t y

commissioners.             Respondent commissioners had n e i t h e r ap-

p r o v e d , d i s a p p r o v e d , o r c o n d i t i o n a l l y approved any o f t h e

minor s u b d i v i s i o n s by May 1 7 , 1978.                As a result,           this

a c t i o n w a s b r o u g h t a l l e g i n g t h a t t h e commissioners a r e i n

v i o l a t i o n of t h e i r c l e a r l e g a l d u t y under t h e above s t a t u t e .

        I t should be noted t h a t t h e s u b d i v i s i o n q u e s t i o n n a i r e

s u b m i t t e d by e a c h of t h e f i v e minor s u b d i v i s i o n s d i d n o t

contain t h e s i g n a t u r e of p e t i t i o n e r .          Rather, they contained
t h e s i g n a t u r e s o f t h e owners o f t h e l a n d s i n q u e s t i o n .
P e t i t i o n e r had no l e g a l i n t e r e s t i n any of t h e minor sub-

d i v i s i o n s ; was n o t t h e l e g a l t i t l e owner of any of t h e f i v e
minor s u b d i v i s i o n s ; and was n o t t h e p u r c h a s e r of any of t h e

property involved.                 P e t i t i o n e r s e t f o r t h no l e g a l o r e q u i -

t a b l e i n t e r e s t i n any of t h e l a n d c o n t a i n e d i n t h e f i v e

minor s u b d i v i s i o n s .      The p e t i t i o n d i d n o t a l l e g e t h a t p e t i -

t i o n e r had been a u t h o r i z e d by any o f t h e owners of t h e

p r o p e r t y t o commence any l e g a l a c t i o n r e g a r d i n g t h e prop-

erty.       I t appears t h a t t h e only i n t e r e s t of p e t i t i o n e r i s

t h a t i t s employees conducted s u r v e y work and e n g i n e e r i n g

work on t h e p r o p e r t y .

        S e c t i o n 93-9103,        R.C.M.     1947, now s e c t i o n s 27-26-102(2)

and 27-26-201          MCA,       h a s l o n g been a p a r t of o u r s t a t u t e s .           It

provides:

        "Writ--when and upon what t o i s s u e .                    The w r i t
        must be i s s u e d i n a l l c a s e s where t h e r e i s n o t
        a p l a i n , s p e e d y , and a d e q u a t e remedy i n t h e
        o r d i n a r y c o u r s e of law.         I t must b e i s s u e d upon
        a f f i d a v i t , o n t h e a p p l i c a t i o n of t h e p a r t y bene-
        f i c i a l l y interested."

        W f i r s t n o t e t h a t under Rule 52, M.R.Civ.P.,
         e                                                                             that     ".
. .    F i n d i n g s of f a c t s h a l l n o t be s e t a s i d e u n l e s s c l e a r l y

erroneous        . . ."       T h i s s t a n d a r d f o r r e v i e w h a s been o f t e n

r e p e a t e d by t h i s C o u r t and i s a p p l i c a b l e i n t h i s c a s e .          See

Lovely v . Burroughs Corp.                   ( 1 9 7 4 ) , 165 Mont. 209, 527 P.2d
557; I n re M i c k i c h ' s E s t a t e ( 1 9 4 3 ) , 1 1 4 Mont. 258, 136 P.2d
223.      While a n a c t i o n i n v o l v i n g a w r i t of mandate i s one i n

e q u i t y , numerous c a s e s have h e l d t h a t t h e f i n d i n g s of t h e

D i s t r i c t Court should n o t be reversed i n an equity a c t i o n

u n l e s s t h e e v i d e n c e c l e a r l y p r e p o n d e r a t e s a g a i n s t them.    See

Kosel v . S t o n e ( 1 9 6 5 ) , 146 Mont. 218, 4 0 4 P.2d 894; L a r s e n

Farms v . C i t y of Plentywood ( 1 9 6 5 ) , 145 Mont. 509, 402 P.2d
410.

        I n a mandamus a c t i o n t h e p e t i t i o n e r f a c e s a heavy

burden of p r o v i n g t h a t i t i s e n t i t l e d t o a w r i t of mandamus.
    See S t a t e v . F i r e Department R e l i e f A s s ' n                  ( 1 9 4 3 ) , 1 1 4 Mont.
430, 136 P.2d 989, and S t a t e ex r e l . S l e t t e n Const. Co. v .

    C i t y of G r e a t F a l l s ( 1 9 7 3 ) , 163 Mont. 307, 516 P.2d 1149.

               C o u r t s have employed t h e " s t a n d i n g " d o c t r i n e t o r e f u s e

,   t o d e t e r m i n e t h e m e r i t s of l e g a l a c t i o n , on t h e ground t h a t

    even though t h e c l a i m may b e c o r r e c t , t h e l i t i g a n t a d v a n c i n g

    i t i s n o t proper.            See Wright, M i l l e r             &   Cooper, F e d e r a l

    P r a c t i c e and P r o c e d u r e :         J u r i s d i c t i o n S3531.     See a l s o Data

    P r o c e s s i n g S e r v i c e v. Camp ( 1 9 7 0 ) , 397 U.S. 1 5 0 , 90 S. Ct.
827, 25 L. Ed. 2d 184.

               P e t i t i o n e r h a s s t a t e d no l e g a l i n t e r e s t i n any of t h e

    minor s u b d i v i s i o n s s u b j e c t of t h i s a c t i o n .             It i s not the

    owner o r p u r c h a s e r o f any o f t h e p r o p e r t y i n v o l v e d i n t h i s

    c a u s e , and a d m i t s t h a t i t l a c k s any l e g a l o r e q u i t a b l e

    i n t e r e s t i n the land.             Some form of ownership i n t h e l a n d i s

    n e c e s s a r y t o embark s t a n d i n g t o b r i n g a mandamus a c t i o n .

    S e e P e o p l e v . V a g l i c a ( 1 9 6 8 ) , 99 111.App.2d                  213, 240 N.E.2d
271; Sun         oil    Co. v . Macauley ( 1 9 4 6 ) , 72 R . I .                 206, 49 A.2d
917; and Boron O i l Company v . C i t y of S o u t h f i e l d ( 1 9 6 9 ) , 1 8

    Mich.App.          135, 170 N.W.2d 517.

               The d e c i s i o n of t h e D i s t r i c t C o u r t d e n y i n g s t a n d i n g t o

    t h e p e t i t i o n e r i s affirmed.




    W e concur:
                                               /'             \
               Chief J u s t i c e
    /-
    -
           '
           ,
M r . Chief Justice Haswell dissenting:

        I would reverse and remand this case to the District
Court for determination of the merits of the action.
        The majority deny "standing" to petitioner to prosecute
a writ of mandamus because petitioner has no ownership interest
in the land, relying on Vaglica, Sun Oil and Boron Oil cited in
the majority opinion.        In my opinion, none of these cases is
authority for this holding.          Vaglica, a criminal case not involv-
ing mandamus, held that defendant had standing to seek suppres-
sion of evidence seized in alleged violation of the rights of the
owner of the premises where the evidence was seized.            Sun Oil
involved no issue of "standing" but was decided on the basis of
insufficiency of the pleadings.         Boron Oil was decided on the
basis of whether petitioner for a writ of mandate was "the real
party in interest."     "The concepts of 'standing to sue' and 'real
party in interest' are very different."            Stewart v. Bd. of Cty.
Cornrn'rs of Big Horn Cty. (19771,          Mont.       , 573 P.2d 184,
188, 34 St.Rep. 1594, 1599; 6 Wright         &   Miller, Federal Practice
and Procedure: Civil S1542.
        Here I would grant standing to petitioner to prosecute a
writ of mandamus.    Petitioner is a professional engineering survey
corporation hired by the landowners to survey, plot and qualify
five minor subdivisions in Ravalli County.           The corporation claims
it cannot complete its contract because of the alleged failure
of the county commissioners to act when they have a clear legal
duty to do so.   In my view, petitioner's contract rights are
sufficient to invest it with standing to prosecute this action.
We have twice previously permitted a surveyor to prosecute a writ
of mandamus in similar situations.         State ex rel. Swart v. Stucky
(1975), 167 Mont. 171, 536 P.22 762; State ex rel. Swart v.
Casne (1977),       Mont .       ,   564 P.2d 983, 34 St.Rep. 394.

        As I see it, the essence of "standing" is twofold:            (1) to
insure that petitioner has such a personal stake in the outcome
of the controversy that concrete adverseness and full develop-
ment of the issues in controversy is assured (cf. Flast v. Cohen
(1968), 392 U.S. 83, 88 S. Ct. 1942, 20 L. Ed. 2d 947) and (2) to
conserve the time and judicial resources of the courts by elirnin-
ating adjudication of matters purely of academic interest (cf.
Association of Data Processing Service Org., Inc. v. Camp (1970),
397 U.S. 150, 90 S. Ct. 827, 25 L. Ed. 2d 184).
        The majority would limit "standing" in a mandamus action
to those who possess "some form of ownership in the land."   This
is indeed a novel position that would exclude lessees, lien-
holders, mortgagees and others who have legitimate contract and
statutory interests to protect short of ownership.
        For these reasons, I respectfully dissent.



                                           Chief Justice



Mr. Justice Gene B. Daly concurs with the dissent.



                                          Justice                   I
                                                               I/